Exhibit 10.38(a)

AMENDMENT TO

AMENDED AND RESTATED

LIMITED LIABILITY COMPANY OPERATING AGREEMENT

OF

SPANSION LLC

 

THIS AMENDMENT (this “Amendment”) TO AMENDED AND RESTATED LIMITED LIABILITY
COMPANY OPERATING AGREEMENT (the “Agreement”) OF SPANSION LLC, a Delaware
limited liability company (the “Company”), is made and entered into as of May
20, 2005 (the “Amendment Effective Date”), by and between AMD Investments, Inc.,
a Delaware corporation (“AMD Member”), and Fujitsu Microelectronics Holding,
Inc., a Delaware corporation (“Fujitsu Member” and together with AMD Member, the
“Members”).

 

WITNESSETH:

 

WHEREAS, in accordance with Section 13.1 of the Agreement, the Members hereby
desire to amend certain provisions to the Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the respective covenants
and agreements set forth in this Amendment and intending to be legally bound
hereby, the Members hereby agree as follows:

 

A. Capitalized terms used herein without definition shall have the meanings
ascribed to them in the Agreement.

 

B. Section 6.4.6 of the Agreement is amended by restating Section 6.4.6 in its
entirety as follows:

 

6.4.6 Any Member who is treated as contributing cash to the Company under
Regulation Section 1.1032-3(b) pursuant to an equity incentive plan described in
Section 7.16 herein or any similar plan shall be specially allocated an amount
of the Company’s corresponding compensation deductions equal to the amount of
the deemed cash contribution; provided, that if an income recognition event
attributable to an equity incentive plan occurs in respect of an employee of a
Company Entity (other than the Company) that is classified as a partnership for
United States federal income tax purposes (or as an entity disregarded as
separate from a partnership), the Company shall ensure that the Company will be
allocated an amount of such Company Entity’s compensation deductions at least
equal to the amount of such deemed cash contribution and such compensation
deductions (not in excess of the amount of the deemed cash contribution) shall
be specially allocated to the contributing Member; and provided further, that if
an income recognition event attributable to an equity incentive plan occurs in
respect of an employee of a Company Entity that is not classified as a
partnership (or as an entity disregarded as separate from a partnership) for
United States federal income tax purposes, such contributing Member shall be
specially allocated, for the Fiscal Year of the Company which includes the date
of such exercise, deductions (which shall consist of a pro rata share of each
item of deduction taken into account by the Company in computing Net Profits or
Net Losses for such Fiscal Year in accordance with Section 6.1.1 herein) in an
amount equal to the amount of the compensation deduction the Company would have
had if such employee had been an employee of the Company, but in no event shall
such special allocation of deductions with respect to any such employee of any
such Company Entity exceed the amount of the contributing Member’s deemed cash
contribution pursuant to Regulations Section 1.1032-3(b), determined in
accordance



--------------------------------------------------------------------------------

with the principles set forth in the following sentence of this Section 6.4.6
with respect to such income recognition event. A Member shall be treated as
contributing cash to the Company under Regulation Section 1.1032-3(b) to the
extent (x) the fair market value, as of the date of the employee’s income
recognition event with respect to any shares of the Member or its Affiliate
purchased by or awarded to such employee pursuant to the equity incentive plan
described in Section 7.16 herein or any similar plan, exceeds the sum of (y) the
amount of cash (if any) paid or to be paid in accordance with Section 7.16
herein by the Company to a Member or its Affiliate (excluding any portion of
such amount that is paid as interest pursuant to Section 7.16.1.1 herein) in
consideration for such option, restricted stock, or other form of equity-based
compensation, multiplied by a fraction the numerator of which is the number of
shares transferred to the employee and the denominator of which is the aggregate
number of shares subject to the relevant grant of equity-based compensation and
(z) the aggregate exercise or purchase price paid with respect to the number of
shares purchased by the employee. For purposes of this Section 6.4.6, a Company
Entity that is treated as disregarded from the Company for U.S. federal income
tax purposes shall be treated as the Company.

 

C. Section 7.16 of the Agreement is hereby amended by restating Section 7.16 as
follows:

 

7.16 Equity Incentive Plans

 

7.16.1 Equity Incentive Plans

 

7.16.1.1 Stock Options Granted On or Prior to the Later of December 26, 2005 or
the Date On Which AMD First Becomes Subject to Financial Accounting Statement
123R (the “Specified Date”). The Company will pay AMD, in cash, the value of
stock options granted by AMD to employees of a Company Entity on or prior to the
Specified Date in accordance with the terms of this Section 7.16.1.1. The value
of such stock options will be calculated using the Black-Scholes valuation
method using assumptions mutually agreed to by AMD Member and Fujitsu Member as
soon as reasonably practicable following the Launch Date and adjusted thereafter
as reasonably necessary and as reasonably agreed to by AMD Member and the
Company and, during the 4-Year Period, with the consent of Fujitsu Member, which
consent shall not be unreasonably withheld or delayed (the “Black-Scholes
Value”). The Black-Scholes Value of such stock options payable by the Company to
AMD shall initially be reduced by fifteen (15%) percent (the “Discounted
Black-Scholes Value”) to take into account the likelihood that optionees of a
Company Entity will forfeit and/or fail to exercise a certain number of the
stock options issued by AMD. AMD Member and Fujitsu Member shall meet on or
about June 30 each year to consider adjustments to the payments made to AMD for
stock options granted by AMD to employees of a Company Entity. Factors for
adjustments to such payments to AMD include, but are not limited to, the
employee turnover rate at a Company Entity, the accounting and tax treatment of
the option grants and payments to AMD and the method for determining the value
of the AMD stock options. The Company will pay AMD the Discounted Black-Scholes
Value of a stock option in sixteen (16) equal quarterly installments plus
interest at the applicable federal rate determined in accordance with Section
1274(d) of the Code. The payment of such quarterly installments shall commence
on the last day of the quarter following the quarter in which the stock option
was granted.

 

-2-



--------------------------------------------------------------------------------

7.16.1.2 Stock Options Granted After the Specified Date and All Other Equity
Awards.

 

(a) The Company will pay AMD, in cash, the value of any stock options granted to
any employee of a Company Entity after the Specified Date and the value of all
other forms of equity-based compensation (including restricted stock and
restricted stock units) granted by AMD to employees of a Company Entity in
accordance with the terms of this Section 7.16.1.2.

 

(b) For stock options granted after the Specified Date and for all other
equity-based compensation granted by AMD to employees of a Company Entity, the
Company will pay AMD, in cash, an amount equal to the amount of the expense
recorded on AMD’s quarterly financial statements in accordance with U.S. GAAP
with respect to such form of equity-based compensation. In the event that AMD is
not required to recognize an expense in its financial statements for a form of
equity-based compensation, the purchase price shall be equal to the estimated
value of such form of equity-based compensation. Such estimated value shall be
calculated using a method that is mutually agreed upon by the Company, Fujitsu
Member and AMD Member, which agreement shall not be unreasonably withheld.

 

(c) Payments required pursuant to this Section 7.16.1.2 shall be made by the
Company within thirty days following the filing by AMD of the 10-Q or 10-K (as
applicable) for the quarter in which such expenses are reported, in an amount
equal to the expense recorded for such fiscal quarter and attributable to awards
under this Section 7.16.1.2 which amount shall be adjusted, if necessary, for
any expense reversal reflected on AMD’s financial statements by reason of the
forfeiture or termination of any such underlying equity compensation (whether
granted in an earlier quarter or the same quarter), but in no event shall any
such adjustment duplicate an adjustment already taken into account in
determining the expense recorded for the quarter on such quarterly financial
statement.

 

(d) AMD Member and Fujitsu Member shall meet on or about June 30 each year to
negotiate in good faith as to whether any adjustments to the amount of the
payments required to be made by the Company to AMD pursuant to Section
7.16.1.2(b) are appropriate. In considering whether an adjustment is
appropriate, the parties shall consider, without limitation, the employee
turnover rate at a Company Entity, the accounting and tax treatment of the
equity based compensation and the payments to AMD provided under this Section
7.16.1.2 and the method for determining the value of the AMD equity based
compensation. The parties may consider any other relevant factors.

 

7.16.1.3 Grant Considerations. AMD will consult with the HR Council with respect
to grants of stock options and other forms of equity based compensation
(including restricted stock and restricted stock units) and will consider the
following factors when considering such grants:

 

(a) whether the eligible employee is U.S.-based or Japan-based, it being
understood that U.S.-based employees may receive a greater number of options or
units of any other form of equity-based compensation than equivalent Japan-based
employees, provided, however, that Japan-based executives at the level of
Corporate Director and above will be eligible to receive the same number of
stock options or units of any other form of equity-based compensation as their
U.S.-based counterparts; and

 

-3-



--------------------------------------------------------------------------------

(b) that all eligible employees on the U.S. payroll at a similar level of
employment will have an equitable opportunity to receive option grants or other
form of equity-based compensation, regardless of whether the employee previously
worked for AMD, FASL (Japan) or Fujitsu;

 

provided, however, that the actual grant to any employee will reflect such
employee’s individual performance.

 

7.16.2 Merger or Acquisition of the Company or AMD

 

(a) In the event of any merger, acquisition, consolidation or similar
transaction to which the Company is a party (a “Company Transaction”) and in
which the AMD stock options or other forms of equity-based compensation issued
to Company Entity employees are assumed by a successor entity pursuant to the
Company Transaction, the Company shall pay any remaining installments of the
agreed-upon purchase price of the options or other forms of equity-based
compensation to such successor entity rather than AMD on the same terms and at
the same times as set forth in Section 7.16.1.

 

(b) In the event of any merger, acquisition, consolidation or similar
transaction to which AMD is a party (an “AMD Transaction”) and in which the AMD
stock options or other forms of equity-based compensation issued to Company
Entity employees are assumed by a successor entity pursuant to the AMD
Transaction, the Company shall pay any remaining installments of the agreed-upon
purchase price of the options or other forms of equity-based compensation to
such successor entity rather than AMD on the same terms and at the same times as
set forth in Section 7.16.1.

 

(c) If, in connection with a Company Transaction or an AMD Transaction, the AMD
stock options or other forms of equity-based compensation terminate,
notwithstanding Section 7.16.1 above, the Company shall not be required to pay
any remaining installments of the agreed-upon purchase price of such terminated
options or other forms of equity-based compensation to AMD or to any other
Person.

 

D. Miscellaneous.

 

1. This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Agreement.

 

2. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same agreement, it being understood that all of the parties need not
sign the same counterpart. This Amendment may be executed and delivered by
facsimile and upon such delivery the facsimile signature shall be deemed to have
the same effect as if the original signature had been delivered to the other
party.

 

3. THIS AMENDMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF DELAWARE, UNITED STATES OF AMERICA, AS APPLIED TO AGREEMENTS
AMONG DELAWARE RESIDENTS ENTERED INTO AND WHOLLY TO BE PERFORMED WITHIN THE
STATE OF DELAWARE (WITHOUT REFERENCE TO ANY CHOICE OR CONFLICTS OF LAWS RULES OR
PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANY OTHER
JURISDICTION).

 

-4-



--------------------------------------------------------------------------------

4. From and after the Amendment Effective Date, all references in the Agreement
shall be deemed to be references to the Agreement as modified hereby.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the Amendment Effective Date.

 

MEMBERS

AMD INVESTMENTS, INC.

By:

 

/s/ J. Michael Woollems

--------------------------------------------------------------------------------

Name:

 

J. Michael Woollems

Title:

 

Director

FUJITSU MICROELECTRONICS HOLDING, INC.

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

-5-